Citation Nr: 0911213	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-17 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for human 
immunodeficiency virus (HIV) and related illnesses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F.K.




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran testified at a hearing at 
the RO before the undersigned in February 2009.  A transcript 
of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records note that, in 
February 1978, he had a right periorbital hematoma and was 
found fit for confinement in the brig.  The Veteran noted 
that he entered the brig with a black eye but he contends 
that he has PTSD, in part, because several prison guards 
subsequently severely beat him during his confinement in the 
brig.  He also contends that he has PTSD due to several 
experiences while working as a navy corpsman.  There is no 
evidence of record, besides the Veteran's contentions, to 
support these claims.  

In claims for service connection based on personal assault, 
VA has established special procedures for evidentiary 
development.  38 C.F.R. § 3.304(f) require that VA not deny 
such claims without: (1) first advising the claimant that 
evidence from sources other than a claimant's service medical 
records, including evidence of behavior changes, may 
constitute supporting evidence of the stressor; and (2) 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).  If a Veteran's alleged stressor is 
not combat related, then his lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
All of the Veteran's stressors must be independently 
verified.

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.  VA will not deny a PTSD claim that is based 
on an in-service personal assault without first advising the 
claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Although 
the RO obtained the Veteran's service personnel records, and 
considered the claim based on a claimed inservice personal 
assault, the Veteran was not informed of the aforementioned 
provisions.  Therefore, this matter must be remanded for 
notice and evidentiary development consistent with the 
provisions of 38 C.F.R. § 3.304(f)(3) regarding personal 
assault cases.  In addition, the Veteran should be provided 
another opportunity to provide information regarding his 
other claimed stressors.  

The Veteran contends that he contracted HIV in service when 
he came in contact with blood products while working as a 
medical corpsman.  Medical records relating to his being 
diagnosed with HIV in 2001 are not of record and should be 
obtained.  In addition, the Veteran stated that several 
medical personnel who worked with him in service in a blood 
bank could provide information regarding his duties at the 
blood bank and how the blood was handled.  The Veteran should 
be provided an opportunity to submit these statements.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Ask the Veteran to identify potential 
alternative sources for supporting 
evidence of his inservice personal 
assault and other claimed inservice 
stressful events.  In particular, the 
Veteran should provide as much detailed 
information as possible including the 
dates, places, names of people present, 
and detailed descriptions of events.  The 
Veteran should be asked to provide any 
additional information possible regarding 
the personal assault, and other claimed 
stressors, and to identify alternative 
sources for supporting evidence of such 
reports.

The Veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible to enable an adequate search for 
verifying information.

2.  Following the completion of # 1, 
request any supporting evidence from 
alternative sources identified by the 
Veteran and any additional alternative 
sources deemed appropriate, if the 
Veteran has provided sufficiently 
detailed information to make such a 
request feasible.

3.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor(s) in 
service, and if so, what was the nature 
of the specific stressor(s). In rendering 
this determination, attention is directed 
to the law cited in the discussion above.  
If official service records or 
alternative records corroborate the 
Veteran's allegations of stressors 
occurring, specify that information.

Also, indicate whether any behavioral 
changes that occurred at or close in time 
to the alleged stressor incidents could 
possibly indicate the occurrence of one 
or more of the alleged in-service 
stressors.  

If it is determined that the record 
establishes the existence of a stressor 
or stressors, specify the stressor(s) 
established by the record.  In reaching 
this determination, address any 
credibility questions raised by the 
record.

4.  Then, only if it is determined that 
there is evidence corroborating a claimed 
stressor; schedule the Veteran for a 
psychiatric examination to obtain a 
diagnosis of any existing psychiatric 
condition(s) and an opinion as to whether 
such condition(s) is/are related to any 
corroborated stressor.

The Veteran's VA claims folder, and a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

5.  Contact the Veteran to obtain the 
information necessary to acquire the 
complete medical treatment records, not 
currently of record, relating to when he 
was first diagnosed with HIV in 2001.  
The Veteran should also provide 
statements from medical personnel who 
worked with him in service in a blood 
bank regarding his duties at the blood 
bank and how the blood was handled.

6.  Following the completion of # 5, the 
Veteran's claims file, and a copy of this 
remand, should be reviewed by a physician 
who should be asked to render an opinion 
as to whether it is at least as likely as 
not that contact with blood in service 
from September 1977 to September 1981 
would result in HIV, first diagnosed in 
2001.  The most likely etiology of the 
Veteran's HIV should be identified.  

7.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran a supplemental statement of the 
case and give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

